Citation Nr: 1438201	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 2008, for the grant of service connection for a bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than October 23, 2008, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  VA received the Veteran's initial claims for service connection a bilateral hearing loss disability and tinnitus on September 18, 2004.

2.  In an April 2005 rating decision, the RO denied both claims.  Neither the Veteran nor his representative filed a notice of disagreement or submitted new evidence within one year after the decision was issued.  

3.  VA received the Veteran's application to reopen the previously denied service connection claims on October 23, 2008.

4.  In a January 2009 rating decision, the RO granted both claims, assigning an effective date of October 23, 2008.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 23, 2008, for the grant of service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(r), 3.400(q)(2).

2.  The criteria for an effective date earlier than October 23, 2008, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(r), 3.400(q)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA medical examination or medical opinion is not needed to decide the claims as the material issue of fact to establish an earlier effective date pertains to whether or not there were earlier pending claims.
	
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Earlier Effective Dates

The Veteran seeks an effective date earlier than October 23, 2008, for the grant of service connection for a bilateral hearing loss disability and tinnitus.

VA received the Veteran's initial claims for service connection on September 18, 2004.  In an April 2005 rating decision, the RO denied both claims.  

The Veteran contends that he told his representative to file a notice of disagreement with the April 2005 decision.  However, as neither the Veteran nor his representative filed a notice of disagreement or submitted new evidence within one year after the decision was issued, the decision is final.  38 U.S.C.A. § 7105(c).

On October 23, 2008, VA received an application to reopen the previously denied service connection claims.  In a January 2009 rating decision, the RO granted both claims, assigning October 23, 2008, the date of receipt of the claim, as the effective date.  

The Veteran contends that service connection should be effective September 18, 2004, the date of his initial service connection claims because his representative failed to appeal the April 2005 denial.

When a reopened claim results in a grant of the benefit, the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(q)(2); See Juarez v. Peake, 21 Vet.App. 537, 539-40 (2008).

Notwithstanding the representative's failure to file a timely notice of disagreement with the April 2005 decision, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet.App. 244, 248 (2002).

Under this analysis, the effective date for the award of service connection for a bilateral hearing loss disability and tinnitus can be no earlier than October 23, 2008-the date of receipt of the claims to reopen.  

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim.  See Rudd v. Nicholson, 20 Vet.App. 296, 299-00 (2006).  As the record is absent any specific allegation of error on the part of VA, CUE is not raised.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The preponderance of the evidence is against the claims for effective date earlier than October 23, 2008, for the grant of service connection for a bilateral hearing loss disability and tinnitus; there is no doubt to be resolved; and earlier effective dates are not warranted.

ORDER

An effective date earlier than October 23, 2008, for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than October 23, 2008, for the grant of service connection for tinnitus is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


